




THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




THIRD AMENDMENT (this “Amendment”), entered into on July 29, 2010, and made
effective as of May 11, 2010, to the Employment Agreement dated as of September
10, 2008 (the “Employment Agreement”), by and among LIN TV Corp., a Delaware
corporation (“Parent”), and LIN Television Corporation, a Delaware corporation
with its headquarters in Providence, Rhode Island, and a wholly-owned subsidiary
of the Parent (the “Company” and, together with Parent, the “LIN Companies”),
and Robert Richter (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Executive and the LIN Companies are parties to the Employment
Agreement; and


WHEREAS, the Employment Agreement was amended on October 29, 2009 and February
28, 2010; and


WHEREAS, the parties desire to further amend the Employment Agreement upon the
terms and conditions set forth herein.
 
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:
 
1.           Defined Terms.  Terms defined in the Employment Agreement and used
herein shall have the meanings given to them in the Employment Agreement.
 
2.           Amendment to Section 5.  Section 5 shall be deleted in its entirety
and replaced with the following:
 
“a.           During the Service Period, Executive shall be paid by the Company
an annual base salary of Three Hundred Fifty Thousand Dollars ($350,000) (“Base
Salary”), payable in accordance with the Company’s normal payroll
practices.  The Base Salary shall be reviewed by the Compensation Committee of
the Board of Parent (“Compensation Committee”) no less often than once each
calendar year and may be increased, but not decreased, based upon such a review.
 
b.           With respect to the portion of the Service Period commencing on
January 1, 2010, Executive shall be eligible to receive, in addition to the Base
Salary described above, an annual bonus payment (a “Performance Bonus”) in an
amount up to One Hundred Seventy Seven Thousand Seven Hundred Fifty Dollars
($177,750) for such year (a “Performance Bonus Amount”) to be determined by
December 31, 2010, and thereafter, the last day of each calendar year during the
Service Period, or as soon thereafter as practicable, but in no event later than
March 15 of the subsequent calendar year, as follows:
 
(i)           Executive shall be eligible to receive a bonus payment calculated
as set forth in this paragraph (i) using a baseline bonus amount equal to sixty
percent (60%) of the Performance Bonus Amount (the “Results Bonus Base
Amount”).  The amount of the bonus awarded to Executive, if any, under this
paragraph (i) shall be an amount calculated as a percentage of the Results Bonus
Base Amount (the “Results Bonus Percentage”).  The Results Bonus Percentage
shall be the percentage set forth on Schedule 5(b) hereto that corresponds to
the respective percentage by which Parent has achieved the approved budgeted
Internet revenue target established by the Board of Parent for the applicable
year.
 
(ii)           Executive shall be eligible to receive a bonus payment in an
amount up to forty percent (40%) of the Performance Bonus Amount, which bonus
payment, if any, shall be determined in the sole discretion of the President and
CEO of the LIN Companies and the Compensation Committee, based upon such factors
as each may determine to be relevant, which may include the performance of the
LIN Companies and Executive, general business conditions, and the relative
achievement by Executive or the LIN Companies of any goals established by the
President and CEO, the Board of Parent or the Compensation Committee.
 
c.           In addition, with respect to the portion of the Service Period
commencing on January 1, 2010, Executive shall be eligible to receive, in
addition to the Base Salary and Performance Bonus described above, an annual
bonus payment in an amount up to Forty Seven Thousand Two Hundred Fifty Dollars
($47,250) for such year (the “RMM Performance Bonus Amount”) to be determined by
December 31, 2010, and thereafter, the last day of each calendar year during the
Service Period, or as soon thereafter as practicable, but in no event later than
March 15 of the subsequent calendar year, as follows.  Executive shall be
eligible to receive a bonus payment calculated as set forth in this paragraph
(c) using a baseline bonus amount equal to one hundred percent (100%) of the RMM
Performance Bonus Amount (the “RMM Results Bonus Base Amount”).  The amount of
the bonus awarded to Executive, if any, under this paragraph (c) shall be an
amount calculated as a percentage of the RMM Results Bonus Base Amount (the “RMM
Results Bonus Percentage”).  The RMM Results Bonus Percentage shall be the
percentage set forth on Schedule 5(c) hereto that corresponds to the respective
percentage by which Parent has achieved the approved budgeted RMM revenue target
established by the Board of Parent for the applicable year.”
 
3.           No Other Amendments; Confirmation.  Except as expressly amended
hereby, the provisions of the Employment Agreement, as amended, are and shall
remain in full force and effect.


4.           Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


 


EXECUTIVE:




/s/ Robert Richter
Robert Richter




LIN TV CORP.




By:        /s/ Denise M. Parent
Name:   Denise M. Parent
Title:     Vice President General Counsel




LIN TELEVISION CORPORATION


                                     

                                                                                                
By:        /s/ Denise M. Parent
Name:   Denise M. Parent
Title:     Vice President General Counsel
 


 
1

--------------------------------------------------------------------------------

 

Schedule 5(b)


Percent of
Net Revenues
 
Bonus
85.0%
Zero
86.0%
10.0%
87.0%
20.0%
88.0%
30.0%
89.0%
40.0%
90.0%
50.0%
92.0%
60.0%
94.0%
70.0%
96.0%
80.0%
98.0%
90.0%
100.0%
100.0%
101.0%
110.0%
102.0%
120.0%
103.0%
130.0%
104.0%
140.0%
105.0%
150.0%
105.1%
Base Bonus Plus 0.025 of Incremental Sales


 
2

--------------------------------------------------------------------------------

 
 
 

Schedule 5(c)


Percent of
Net Revenues
 
Bonus
85.0%
Zero
86.0%
10.0%
87.0%
20.0%
88.0%
30.0%
89.0%
40.0%
90.0%
50.0%
92.0%
60.0%
94.0%
70.0%
96.0%
80.0%
98.0%
90.0%
100.0%
100.0%
101.0%
110.0%
102.0%
120.0%
103.0%
130.0%
104.0%
140.0%
105.0%
150.0%
105.1%
Base Bonus Plus 0.025 of Incremental Sales


 
3

--------------------------------------------------------------------------------

 
